Case: 13-13103   Date Filed: 05/08/2014   Page: 1 of 3




                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13103
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:12-cv-00642-JES-DNF



DONALD JONES,

                                                           Plaintiff - Appellant,

                                  versus

BANK OF AMERICA,
CHAMPION MORTGAGE,

                                                        Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (May 8, 2014)

Before TJOFLAT, JORDAN and FAY, Circuit Judges.

PER CURIAM:
               Case: 13-13103     Date Filed: 05/08/2014    Page: 2 of 3


      Donald Jones, proceeding pro se, brought this action against Bank of

America, N.A., and Champion Mortgage Company, claiming, among other things,

a violation of civil rights and fraud in connection with a reverse mortgage on his

residence. Because Jones’s complaint was incomprehensible and failed to allege

facts establishing the District Court’s subject matter jurisdiction, the District Court

dismissed the complaint with leave to amend. Jones filed an amended complaint,

which did not cure the pleading deficiencies of the original complaint. Bank of

America moved to dismiss the amended complaint for failure to comply with

Federal Rule of Civil Procedure 8(a)’s “short and plain statement of the grounds

for the court’s [subject matter] jurisdiction,” and the court granted the motion with

leave to amend. In its order, the court informed Jones that, if he filed a second

amended complaint, the complaint would have to contain allegations establishing

“diversity” jurisdiction under 28 U.S.C. § 1332, specifically, an amount in

controversy exceeding $75,000, or federal question jurisdiction under 28 U.S.C. §

1331, that is, a “cause of action arising under the Constitution, laws, or treaties of

the United States.” Record, Vol. 1 at Tab 24.

      Jones filed a second amended complaint. Bank of America and Champion

Mortgage Company each moved to dismiss it under Federal Rule of Civil

Procedure 12(b)(1) for lack of subject matter jurisdiction. The District Court

assumed that the parties were diverse for purposes of diversity jurisdiction under §


                                           2
               Case: 13-13103     Date Filed: 05/08/2014    Page: 3 of 3


1332, but concluded that the second amended complaint’s allegations failed to

establish an amount in controversy that exceeded $75,000, as § 1332 requires.

Citing “San Fran. Arts & Athletics, Inc. v. U.S. Olympic Comm., 483 U.S.522, 652

(1987) (the fundamental inquiry is whether there is a ‘governmental actor to whom

the prohibitions of the Constitution apply’),” the court found nothing in Jones’s

allegations indicating governmental involvement in his purported injury, so the

second amended complaint failed to establish § 1331 jurisdiction. The District

Court therefore dismissed the second amended complaint, without prejudice, under

Rule 12(b)(1) for lack of subject matter jurisdiction. See Record, Vol. 1 at Tab 39.

      Jones, still proceeding pro se appeals the dismissal. He concedes that his

second amended complaint fails to establish diversity jurisdiction under § 1332.

Jones does not concede that the second amended complaint fails to establish

federal question jurisdiction under § 1331, but we hold that it does; it fails to allege

governmental involvement in his alleged injury.

      AFFIRMED.




                                           3